—Order, Supreme Court, New York County (Jane Solomon, J.), entered October 17, 2001, which, inter alia, granted the cross motion of defendants Investors Underwriting Managers, Inc. and Carlisle Insurance Co. for summary judgment, declaring that they were not obligated to defend or indemnify plaintiffs, and otherwise dismissing the complaint, unanimously affirmed, with costs.
In view of plaintiffs failure to directly notify defendant Investors of the occurrence, as required by the insurance policy; the fact that Investors was aware that the defense of the action was being provided by the State Insurance Fund, to which the plaintiffs’ notice of claim had been sent; and the fact that plaintiff was aware that Investors had already and timely declined the claim by its named insured, the IAS court properly held that the failure to disclaim coverage formally for two months was not unreasonable as a matter of law, and did not violate Insurance Law § 3420 (d). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.